Title: John Stevens to the Patent Board, [10 May 1791]
From: Stevens, John
To: Patent Board


[10 May 1791]. He enumerates “improvements respecting the generation of steam and the application thereof to different purposes,” including two types of boilers, an improvement of Savery’s machine for raising water, a method of using steam to work a “forcing pump” to supply a boiler with water, and new techniques for raising water and working bellows using steam-driven pistons which he has invented and for which he has requested patents in a petition addressed to the board.
